 

EXHIBIT 10.1

IRON MOUNTAIN INCORPORATED

Iron Mountain Incorporated 2002 Stock Incentive Plan

Stock Option Agreement

This Stock Option Agreement and the associated grant award information (the
“Customizing Information”), which Customizing Information is provided in written
form or is available in electronic form from the recordkeeper for the Iron
Mountain Incorporated 2002 Stock Incentive Plan, as amended and in effect from
time to time (the “Plan”), made as of the date shown as the “Grant Date” in the
Customizing Information (the “Grant Date”) by and between Iron Mountain
Incorporated, a Delaware corporation (the “Company”), and the individual
identified in the Customizing Information (the “Optionee”). This instrument and
the Customizing Information is collectively referred to as the “Option
Agreement.”

WITNESSETH THAT:

WHEREAS, the Company has instituted the Plan; and

WHEREAS, the Compensation Committee (the “Committee”) has authorized the grant
of a stock option upon the terms and conditions set forth below and pursuant to
the Plan, a copy of which is attached hereto and incorporated herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the Company and the
Optionee agree as follows.


1.             GRANT.  SUBJECT TO THE TERMS OF THE PLAN AND THIS OPTION
AGREEMENT, THE COMPANY HEREBY GRANTS TO THE OPTIONEE A STOCK OPTION (THE
“OPTION”) TO PURCHASE FROM THE COMPANY THE AMOUNT OF COMMON STOCK (“STOCK”)
SHOWN IN THE CUSTOMIZING INFORMATION UNDER “SHARES GRANTED.” IF SO PROVIDED IN
THE “GRANT TYPE” SHOWN IN THE CUSTOMIZING INFORMATION, THIS OPTION IS INTENDED
TO CONSTITUTE AN INCENTIVE STOCK OPTION AND TO QUALIFY FOR SPECIAL FEDERAL
INCOME TAX TREATMENT UNDER SECTION 422 OF THE CODE.


2.             GRANT PRICE.  THIS OPTION MAY BE EXERCISED AT THE “GRANT PRICE”
PER SHARE SHOWN IN THE CUSTOMIZING INFORMATION, SUBJECT TO ADJUSTMENT AS
PROVIDED HEREIN AND IN THE PLAN.


3.             TERM AND EXERCISABILITY OF OPTION.  THIS OPTION SHALL EXPIRE ON
THE “EXPIRATION DATE” SHOWN IN THE CUSTOMIZING INFORMATION, UNLESS THE OPTION
EXPIRES EARLIER PURSUANT TO THIS SECTION 3 OR ANY PROVISION OF THE PLAN. AT ANY
TIME BEFORE ITS EXPIRATION, THIS OPTION MAY BE EXERCISED TO THE EXTENT VESTED,
AS SHOWN IN THE CUSTOMIZING INFORMATION, PROVIDED THAT:


(A)           AT THE TIME OF EXERCISE THE OPTIONEE IS NOT IN VIOLATION OF ANY
CONFIDENTIALITY, INVENTIONS AND/OR NON-COMPETITION AGREEMENT WITH THE COMPANY;


(B)           THE OPTIONEE’S EMPLOYMENT, CONTRACTUAL OR OTHER SERVICE
RELATIONSHIP WITH THE COMPANY (“RELATIONSHIP”) MUST BE IN EFFECT ON A GIVEN DATE
IN ORDER FOR ANY


--------------------------------------------------------------------------------



 

scheduled increment in vesting, as set forth in the “Vesting Schedule” shown in
the Customizing Information, to become effective; and


(C)           THIS OPTION MAY NOT BE EXERCISED AFTER THE SIXTIETH (60TH) DAY
FOLLOWING THE DATE OF TERMINATION OF THE RELATIONSHIP BETWEEN THE OPTIONEE AND
THE COMPANY, EXCEPT THAT IF THE RELATIONSHIP TERMINATES BY REASON OF THE
OPTIONEE’S DEATH OR TOTAL AND PERMANENT DISABILITY (AS DETERMINED BY THE BOARD
ON THE BASIS OF MEDICAL ADVICE SATISFACTORY TO IT), THE UNEXERCISED PORTION OF
THE OPTION THAT IS OTHERWISE EXERCISABLE ON THE DATE OF TERMINATION OF THE
RELATIONSHIP SHALL REMAIN EXERCISABLE THEREAFTER FOR ONE (1) YEAR.

For purposes of the two preceding sentences, the term “Company” refers to the
Company and all Subsidiaries.

Notwithstanding the information set forth in the “Vesting Schedule” shown in the
Customizing Information, the unvested portion of this Option shall become fully
vested effective as of a “change of control.” Solely for purposes of the
preceding sentence, the term “change of control” means the happening of any of
the following: (i) when any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
other than the Company, a subsidiary of the Company or a Company employee
benefit plan, including any trustee of such plan acting as a trustee, or any
stockholder as of January 26, 2007, is or becomes the “beneficial owner” (as
defined in Rule 12d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities entitled to
vote generally in the election of directors; (ii) the effective date: (A) of a
merger or consolidation of the Company with any other third party, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or the entity that controls such surviving entity) at least
fifty percent (50%) of the total voting power represented by the voting
securities of the Company, such surviving entity or the entity that controls
such surviving entity outstanding immediately after such merger or
consolidation; or (B) of the sale or disposition of the Company of all or
substantially all of the Company’s assets; or (iii) within any period of
twenty-four (24) months, individuals who at the beginning of such period
constituted the Company’s board of directors (together with any new directors
whose election to the board, or whose nomination for election by the
stockholders, was approved by a vote of two-thirds of the directors then in
office who were either directors at the beginning of such period or whose
election or nomination was previously so approved) cease to constitute a
majority of the board of directors then in office.


4.             METHOD OF EXERCISE.  PRIOR TO ITS EXPIRATION AND TO THE EXTENT
THAT THE RIGHT TO PURCHASE SHARES OF STOCK HAS VESTED HEREUNDER, THIS OPTION MAY
BE EXERCISED FROM TIME TO TIME BY NOTICE ACCEPTABLE TO THE COMPANY STATING THE
NUMBER OF SHARES WITH RESPECT TO WHICH THIS OPTION IS BEING EXERCISED AND
ACCOMPANIED BY EITHER (A) PAYMENT IN FULL OF THE GRANT PRICE FOR THE NUMBER OF
SHARES TO BE DELIVERED, BY MEANS OF PAYMENT ACCEPTABLE TO THE COMPANY IN
ACCORDANCE WITH SECTION 5(C) OF THE PLAN, OR (B) A DESCRIPTION OF A “CASHLESS
EXERCISE” PROCEDURE AND SUCH OTHER DOCUMENTS AND UNDERTAKINGS AS ARE NECESSARY
TO SATISFY THAT PROCEDURE. THE COMPANY, OR THE COMMITTEE, MAY FROM TIME TO TIME
DESIGNATE ONE OR MORE FORMS OR METHODS OF

2


--------------------------------------------------------------------------------



 

providing notice of the exercise of an Option and in that event the Optionee
agrees to utilize such form or method. As soon as practicable after its receipt
of such notice, the Company shall, without transfer or issue tax to the Optionee
(or other person entitled to exercise this Option), deliver to the Optionee (or
other person entitled to exercise this Option), at the principal executive
offices of the Company or such other place as shall be mutually acceptable, a
stock certificate or certificates for such shares out of theretofore authorized
but unissued shares or reacquired shares of its Stock as the Company may elect;
provided, however, that the time of such delivery may be postponed by the
Company for such period as may be required for it with reasonable diligence to
comply with any applicable requirements of law. If the Optionee (or other person
entitled to exercise this Option) fails to pay for and accept delivery of all of
the shares specified in such notice upon tender of delivery thereof, his right
to exercise this Option with respect to such shares not paid for may be
terminated by the Company.

The Committee may, in its discretion at the time of exercise of the Option,
grant to the Optionee a new option (a “Reload Option”) to permit the Optionee to
purchase that number of shares of Stock delivered by the Optionee to the Company
in full or partial payment of the Grant Price, or in full or partial payment of
the tax withholding obligations incurred on account of the exercise of the
Option, on such terms and conditions as the Committee may determine under the
terms of the Plan. The Grant Price for shares subject to a Reload Option shall
be not less than one hundred percent (100%) of the Fair Market Value of the
shares on the date of grant of the Reload Option, and the duration of a Reload
Option shall be equal to the unexpired term of the exercised Option on the date
of exercise.


5.             WITHHOLDING TAXES.  THE OPTIONEE HEREBY AGREES, AS A CONDITION TO
ANY EXERCISE OF THIS OPTION, TO PROVIDE TO THE COMPANY AN AMOUNT SUFFICIENT TO
SATISFY THE COMPANY’S OBLIGATION TO WITHHOLD FEDERAL, STATE, LOCAL AND OTHER
TAXES ARISING BY REASON OF SUCH EXERCISE (THE ”WITHHOLDING AMOUNT”), IF ANY, BY
(A) AUTHORIZING THE COMPANY AND/OR ANY SUBSIDIARY TO WITHHOLD THE WITHHOLDING
AMOUNT FROM HIS CASH COMPENSATION OR (B) REMITTING THE WITHHOLDING AMOUNT TO THE
COMPANY IN CASH; PROVIDED, HOWEVER, THAT TO THE EXTENT THAT THE WITHHOLDING
AMOUNT IS NOT PROVIDED BY ONE OR A COMBINATION OF SUCH METHODS, THE COMPANY MAY
AT ITS ELECTION WITHHOLD FROM THE STOCK THAT WOULD OTHERWISE BE DELIVERED UPON
EXERCISE OF THIS OPTION THAT NUMBER OF SHARES HAVING A FAIR MARKET VALUE ON THE
DATE OF EXERCISE SUFFICIENT TO ELIMINATE ANY DEFICIENCY IN THE WITHHOLDING
AMOUNT; AND PROVIDED, FURTHER, THAT THE FAIR MARKET VALUE OF STOCK WITHHELD
SHALL NOT EXCEED AN AMOUNT IN EXCESS OF THE MINIMUM REQUIRED WITHHOLDING.


6.             NON-ASSIGNABILITY OF OPTION.  THIS OPTION SHALL NOT BE ASSIGNABLE
OR TRANSFERABLE BY THE OPTIONEE EXCEPT BY WILL OR BY THE LAWS OF DESCENT AND
DISTRIBUTION OR AS PERMITTED BY THE COMMITTEE IN ITS DISCRETION PURSUANT TO THE
THIRD SENTENCE OF SECTION 5(H) OF THE PLAN. DURING THE LIFE OF THE OPTIONEE,
THIS OPTION SHALL BE EXERCISABLE ONLY BY HIM, BY A CONSERVATOR OR GUARDIAN DULY
APPOINTED FOR HIM BY REASON OF THE OPTIONEE’S INCAPACITY OR BY THE PERSON
APPOINTED BY THE OPTIONEE IN A DURABLE POWER OF ATTORNEY ACCEPTABLE TO THE
COMPANY’S COUNSEL.


7.             COMPLIANCE WITH SECURITIES ACT; LOCK-UP AGREEMENT.  THE COMPANY
SHALL NOT BE OBLIGATED TO SELL OR ISSUE ANY SHARES OF STOCK OR OTHER SECURITIES
PURSUANT TO THE EXERCISE OF THIS OPTION UNLESS THE SHARES OF STOCK OR OTHER
SECURITIES WITH RESPECT TO WHICH THIS OPTION IS BEING EXERCISED ARE AT THAT TIME
EFFECTIVELY REGISTERED OR EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS. IN THE EVENT SHARES OR OTHER SECURITIES SHALL
BE ISSUED

3


--------------------------------------------------------------------------------



 

that shall not be so registered, the Optionee hereby represents, warrants and
agrees that he will receive such shares or other securities for investment and
not with a view to their resale or distribution, and will execute an appropriate
investment letter satisfactory to the Company and its counsel. The Optionee
further hereby agrees that as a condition to the purchase of shares upon
exercise of this Option, he will execute an agreement in a form acceptable to
the Company to the effect that the shares shall be subject to any underwriter’s
lock-up agreement in connection with a public offering of any securities of the
Company that may from time to time apply to shares held by officers and
employees of the Company, and such agreement or a successor agreement must be in
full force and effect.


8.             LEGENDS.  THE OPTIONEE HEREBY ACKNOWLEDGES THAT THE STOCK
CERTIFICATE OR CERTIFICATES EVIDENCING SHARES OF STOCK OR OTHER SECURITIES
ISSUED PURSUANT TO ANY EXERCISE OF THIS OPTION MAY BEAR A LEGEND SETTING FORTH
THE RESTRICTIONS ON THEIR TRANSFERABILITY DESCRIBED IN SECTION 7 HEREOF, IF SUCH
RESTRICTIONS ARE THEN IN EFFECT.


9.             RIGHTS AS STOCKHOLDER.  THE OPTIONEE SHALL HAVE NO RIGHTS AS A
STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY THIS OPTION UNTIL THE DATE OF
ISSUANCE OF A STOCK CERTIFICATE TO HIM FOR SUCH SHARES. NO ADJUSTMENT SHALL BE
MADE FOR DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR TO THE
DATE SUCH STOCK CERTIFICATE IS ISSUED.


10.           TERMINATION OR AMENDMENT OF PLAN.  THE BOARD MAY TERMINATE OR
AMEND THE PLAN AT ANY TIME. NO SUCH TERMINATION OR AMENDMENT WILL AFFECT RIGHTS
AND OBLIGATIONS UNDER THIS OPTION, TO THE EXTENT IT IS THEN IN EFFECT AND
UNEXERCISED.


11.           EFFECT UPON EMPLOYMENT AND PERFORMANCE OF SERVICES.  NOTHING IN
THIS OPTION OR THE PLAN SHALL BE CONSTRUED TO IMPOSE ANY OBLIGATION UPON THE
COMPANY OR ANY SUBSIDIARY TO EMPLOY OR UTILIZE THE SERVICES OF THE OPTIONEE OR
TO RETAIN THE OPTIONEE IN ITS EMPLOY OR TO ENGAGE OR RETAIN THE SERVICES OF THE
OPTIONEE.


12.           TIME FOR ACCEPTANCE.  UNLESS THE OPTIONEE SHALL EVIDENCE HIS
ACCEPTANCE OF THIS OPTION BY ELECTRONIC OR OTHER MEANS PRESCRIBED BY THE
COMMITTEE WITHIN THIRTY (30) DAYS AFTER ITS DELIVERY TO HIM, THE OPTION SHALL BE
NULL AND VOID (UNLESS WAIVED BY THE COMMITTEE).


13.           NOTICE OF DISQUALIFYING DISPOSITION.  IF THE “GRANT TYPE” SHOWN IN
THE CUSTOMIZING INFORMATION INDICATES THAT THE OPTION IS AN ISO, THE OPTIONEE
AGREES TO NOTIFY THE COMPANY PROMPTLY IN THE EVENT THAT HE SELLS, TRANSFERS,
EXCHANGES OR OTHERWISE DISPOSES OF ANY SHARES OF STOCK ISSUED UPON EXERCISE OF
THE OPTION BEFORE THE LATER OF (A) THE SECOND ANNIVERSARY OF THE DATE OF GRANT
OF THE OPTION AND (B) THE FIRST ANNIVERSARY OF THE DATE THE SHARES WERE ISSUED
UPON HIS EXERCISE OF THE OPTION.


14.           RIGHT OF REPAYMENT.  IN THE EVENT THAT THE OPTIONEE ACCEPTS
EMPLOYMENT WITH OR PROVIDES SERVICES FOR A COMPETITOR OF THE COMPANY WITHIN TWO
(2) YEARS AFTER THE DATE OF EXERCISE OF THIS OPTION OR ANY PORTION OF IT, THE
OPTIONEE SHALL PAY TO THE COMPANY AN AMOUNT EQUAL TO THE EXCESS OF THE FAIR
MARKET VALUE OF THE STOCK AS OF THE DATE OF EXERCISE OVER THE PRICE PAID FOR
SUCH SHARES; PROVIDED, HOWEVER, THAT THE COMMITTEE IN ITS DISCRETION MAY RELEASE
THE OPTIONEE FROM THE REQUIREMENT TO MAKE SUCH PAYMENT, IF THE COMMITTEE
DETERMINES THAT THE OPTIONEE’S ACCEPTANCE OF SUCH EMPLOYMENT OR PERFORMANCE OF
SUCH SERVICES IS NOT INIMICAL TO THE BEST

4


--------------------------------------------------------------------------------



 

interests of the Company. The Company may deduct the amount of payment due under
the preceding sentence from any compensation or other amount payable by the
Company to the Optionee. For purposes of this Section 14, the term “Company”
refers to the Company and all Subsidiaries.


15.           GENERAL PROVISIONS.


(A)           AMENDMENT; WAIVERS.  THIS OPTION AGREEMENT, INCLUDING THE PLAN,
CONTAINS THE FULL AND COMPLETE UNDERSTANDING AND AGREEMENT OF THE PARTIES HERETO
AS TO THE SUBJECT MATTER HEREOF, AND EXCEPT AS OTHERWISE PERMITTED BY THE
EXPRESS TERMS OF THE PLAN AND THIS OPTION AGREEMENT, IT MAY NOT BE MODIFIED OR
AMENDED NOR MAY ANY PROVISION HEREOF BE WAIVED WITHOUT A FURTHER WRITTEN
AGREEMENT DULY SIGNED BY EACH OF THE PARTIES; PROVIDED, HOWEVER, THAT A
MODIFICATION OR AMENDMENT THAT DOES NOT MATERIALLY DIMINISH THE RIGHTS OF THE
OPTIONEE HEREUNDER, AS THEY MAY EXIST IMMEDIATELY BEFORE THE EFFECTIVE DATE OF
THE MODIFICATION OR AMENDMENT, SHALL BE EFFECTIVE UPON WRITTEN NOTICE OF ITS
PROVISIONS TO THE OPTIONEE. THE WAIVER BY EITHER OF THE PARTIES HERETO OF ANY
PROVISION HEREOF IN ANY INSTANCE SHALL NOT OPERATE AS A WAIVER OF ANY OTHER
PROVISION HEREOF OR IN ANY OTHER INSTANCE. THE OPTIONEE SHALL HAVE THE RIGHT TO
RECEIVE, UPON REQUEST, A WRITTEN CONFIRMATION FROM THE COMPANY OF THE
CUSTOMIZING INFORMATION.


(B)           BINDING EFFECT.  THIS OPTION AGREEMENT SHALL INURE TO THE BENEFIT
OF AND BE BINDING UPON THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, EXECUTORS,
ADMINISTRATORS, REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


(C)           GOVERNING LAW.  THIS OPTION AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS,
WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW.


(D)           CONSTRUCTION.  THIS OPTION AGREEMENT IS TO BE CONSTRUED IN
ACCORDANCE WITH THE TERMS OF THE PLAN. IN CASE OF ANY CONFLICT BETWEEN THE PLAN
AND THIS OPTION AGREEMENT, THE PLAN SHALL CONTROL. THE TITLES OF THE SECTIONS OF
THIS OPTION AGREEMENT AND OF THE PLAN ARE INCLUDED FOR CONVENIENCE ONLY AND
SHALL NOT BE CONSTRUED AS MODIFYING OR AFFECTING THEIR PROVISIONS. THE MASCULINE
GENDER SHALL INCLUDE BOTH SEXES; THE SINGULAR SHALL INCLUDE THE PLURAL AND THE
PLURAL THE SINGULAR UNLESS THE CONTEXT OTHERWISE REQUIRES. CAPITALIZED TERMS NOT
DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN THE PLAN.


(E)           DATA PRIVACY.  BY ENTERING INTO THIS OPTION AGREEMENT AND EXCEPT
AS OTHERWISE PROVIDED IN ANY DATA TRANSFER AGREEMENT ENTERED INTO BY THE
COMPANY, THE OPTIONEE: (I) AUTHORIZES THE COMPANY, AND ANY AGENT OF THE COMPANY
ADMINISTERING THE PLAN OR PROVIDING PLAN RECORDKEEPING SERVICES, TO DISCLOSE TO
THE COMPANY SUCH INFORMATION AND DATA AS THE COMPANY SHALL REQUEST IN ORDER TO
FACILITATE THE GRANT OF OPTIONS AND THE ADMINISTRATION OF THE PLAN; (II) WAIVES
ANY DATA PRIVACY RIGHTS HE MAY HAVE WITH RESPECT TO SUCH INFORMATION; AND (III)
AUTHORIZES THE COMPANY TO STORE AND TRANSMIT SUCH INFORMATION IN ELECTRONIC
FORM. FOR PURPOSES OF THIS SECTION 15(E), THE TERM “COMPANY” REFERS TO THE
COMPANY AND EACH OF ITS SUBSIDIARIES.

5


--------------------------------------------------------------------------------



 


(F)            NOTICES.  ANY NOTICE IN CONNECTION WITH THIS OPTION AGREEMENT
SHALL BE DEEMED TO HAVE BEEN PROPERLY DELIVERED IF IT IS DELIVERED IN THE FORM
SPECIFIED BY THE COMMITTEE AS FOLLOWS:

To the Optionee:

 

To his last address provided to the Company

 

 

 

To the Company:

 

Iron Mountain Incorporated

 

 

745 Atlantic Avenue

 

 

Boston, Massachusetts 02111

 

 

Attn: Chief Financial Officer

 


(G)           VERSION NUMBER.  THIS DOCUMENT IS VERSION 11 OF THE IRON MOUNTAIN
INCORPORATED 2002 STOCK INCENTIVE PLAN STOCK OPTION AGREEMENT.

6


--------------------------------------------------------------------------------